514 Pa. 219 (1987)
523 A.2d 332
Joseph Martin FRYE, Appellant,
v.
COMMONWEALTH of Pennsylvania, DEPARTMENT OF TRANSPORTATION, BUREAU OF TRAFFIC SAFETY, Appellee.
Supreme Court of Pennsylvania.
Submitted January 29, 1987.
Decided March 30, 1987.
*220 Smith B. Gephart, Harrisburg, for appellant.
Spencer A. Manthorpe, Chief Counsel, Harrisburg, for appellee.
Before NIX, C.J., and LARSEN, FLAHERTY, McDERMOTT, HUTCHINSON, ZAPPALA, and PAPADAKOS, JJ.
PER CURIAM.
Order affirmed.
ZAPPALA, J., notes a dissent.